79288: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-20089: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79288


Short Caption:SHOEN VS. STATE BAR OF NEVADACourt:Supreme Court


Lower Court Case(s):NONEClassification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerLynn R. ShoenPhillip S. Aurbach
							(Marquis Aurbach Coffing)
						


RespondentState Bar of NevadaDaniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						Phillip J. Pattee
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/29/2019Filing FeeFiling fee paid. E-Payment $250.00 from Phil Aurbach. (SC)


07/29/2019Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SC)19-31871




07/29/2019AppendixFiled Appendix to Petition for Writ of Mandamus. (SC)19-31872




10/11/2019Order/ProceduralFiled Order Directing Answer. Respondent's Answer to Petition for Writ due:  28 days. Shoen shall have 14 days from service of the last-filed answer to file any reply to the answer. (SC).19-42212




11/06/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answer to the Petition for Writ due: November 22, 2019. (SC).19-45685




11/22/2019Petition/WritFiled Answer to Petition for Writ -State Bar of Nevada Answering Brief  (REJECTED - APPENDIX ATTACHED).  (SC)


11/25/2019Notice/OutgoingIssued Notice of Rejection of Deficient Answer to Petition for Writ. Corrected Answer and Appendix due: 5 days.  (SC)19-48025




11/25/2019Petition/WritFiled Answer to Petition for Writ - State Bar of Nevada's Answering Brief.  (SC)19-48050




11/25/2019AppendixFiled State Bar of Nevada's Appendix to Answer to Petition for Writ.  (SC).19-48052




12/06/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's Reply to the Answer to the Petition for Writ due: December 23, 2019. (SC).19-49463




12/23/2019BriefFiled Petitioner Lynn R. Shoen's Reply Brief. (SC).19-51874




05/28/2020Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before the Court En Banc. Author: Stiglich, J. Majority: Pickering/Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver. 136 Nev. Adv. Opn. No. 30. EN BANC (SC20-20089




05/28/2020WritFiled Writ with letter. Original and one copy of writ and copy of the opinion mailed to attorney Phil Aurbach for service upon The State Bar of Nevada. (SC).20-20166




06/19/2020WritFiled Returned Writ. Original Writ returned. Served on State Bar of Nevada  on June 10, 2020. (SC)20-22893




06/23/2020RemittiturIssued Notice in Lieu of Remittitur. (SC)20-23258




06/23/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View